Title: [Diary entry: 18 November 1786]
From: Washington, George
To: 

Saturday 18th. Mercury at 43 in the Morning—43 at Noon and 40 at Night. Wind Easterly all day and very cloudy and like for snow—sometimes drops of it for the first this year. Rid to the Ferry, Dogue run & Muddy hole Plantations—gathering & husking Corn at all. Also rid to the Ditche[r]s who had begun to scour a ditch in the Mill Meadow. One of them, James Lawson went up to Town to day. Yesterday they entered upon standing wages. Monsr. Campion accompanied by Mr. Lear went to Alexandria & returned in the Evening.